            Case 1:19-cr-00366-LGS Document 63 Filed 03/19/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :               3/19/2020
 UNITED STATES OF AMERICA,                                    :
                                                              :   19 Cr. 00366-01 (LGS)
                                              Plaintiff,      :
                                                              :         ORDER
                            -against-                         :
                                                              :
 STEPHEN M. CALK,                                             :
                                              Defendant. :
                                                              :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        The President of the United States has declared a national emergency due to the spread of

the COVID-19 virus, and the Centers for Disease Control have noted that the best way to prevent

illness is to minimize person-to-person contact. In order to protect public health while promoting

the "just, speedy, and inexpensive determination of every action and proceeding," Fed. R. Civ. P.

1; it is hereby

        ORDERED that, by March 23, 2020, the Government and the Defendant shall file a letter

on ECF stating either that (1) the party consents to participating in any scheduled proceedings

(except trial, any evidentiary hearings, and any sentencing) telephonically or otherwise remotely

as needed, and consents to Judge Schofield’s participating in such proceedings and issuing orders

from any location, including locations outside of the Courthouse; or (2) the party does not so

consent and why.

Dated: March 19, 2020
       New York, New York
